On a former day of this term of court we dismissed the appeal in this case because of a defective record. The record has since been perfected by the filing of a supplemental transcript accompanied by a motion to reinstate the appeal. The motion is granted, the appeal is reinstated, and the case will now be disposed of on its merits.
Appellant's only contention is that the court erred in overruling his motion to quash the jury panel on the ground of racial discrimination. On this question the record in this case is in exactly the same condition as that in cause No. 22087, this day decided, (page 369 of this volume), and for the reasons there stated, appellant's contention is overruled.
Finding no reversible error in the record, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.